Name: Commission Regulation (EEC) No 496/81 of 26 February 1981 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 2 . 81 Official Journal of the European Communities No L 52/35 COMMISSION REGULATION (EEC) No 496/81 of 26 February 1981 fixing the import levies on frozen beef and veal quotations and other information known to the Commission , that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 12 (8 ) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 1375/80 (3), as last amended by Regulation (EEC) No 191 /81 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1375/80 to the The import levies on frozen beef and veal shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States , Done at Brussels, 26 February 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 140, 5 . 6 . 1980 , p . 44 . (4 OJ No L 23 , 27 . 1 . 1981 , p . 7 . No L 52/36 Official Journal of the European Communities 27 . 2 . 81 ANNEX to the Commission Regulation of 26 February 1981 fixing the import levies on frozen beef and veal (') for the period beginning 2 March 1981 (ECU/100 kg) CCT heading No Levy  Net weight  02.01 A II b) 1 110-619 02.01 A II b) 2 88-495 (a) 02.01 A II b) 3 138-274 02.01 A II b) 4 aa) 165-928 02.01 A II b) 4 bb) 11 138-274 (a) 02.01 A lib) 4 bb) 22 (b) 138-274 (a) 02.01 A II b) 4 bb) 33 190-264 (a) C1 ) In accordance with Regulation (EEC) No 435/80 , levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions . (b) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .